United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
N.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
San Francisco, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1763
Issued: April 9, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 22, 2013 appellant filed a timely appeal from a May 2, 2013 merit decision and a
June 12, 2013 nonmerit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.2
ISSUES
The issues are: (1) whether appellant met her burden of proof to establish a left knee
condition in the performance of duty; and (2) whether OWCP properly refused to reopen
appellant’s case for further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the June 12, 2013 OWCP decision and on appeal, appellant
submitted new evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time
it issued its final decision. See 20 C.F.R. § 501.2(c)(1).

FACTUAL HISTORY
On November 29, 2012 appellant, then a 60-year-old city carrier, filed an occupational
disease claim (Form CA-2) alleging that she sustained a left knee injury due to factors of her
federal employment, including repetitive movements of lifting, carrying, standing, walking,
climbing, kneeling and going up and down stairs. In a narrative statement, she indicated that she
had been employed as a city carrier since 1986. On November 5, 2012 appellant’s left knee
began to hurt and on November 24, 2012 she realized that her left knee injury was caused by her
federal employment and further aggravated by working overtime. She also indicated that she
had undergone arthroscopic surgery in 2001 and 2008. Appellant worked full-time, modified
duty with restrictions beginning December 22, 2012.
In reports dated November 28, 2012, Dr. Stasia Muhlner, a Board-certified occupational
medicine specialist, diagnosed knee joint pain and provided the following restrictions: limit
standing/walking to no more than three hours continuously; no climbing; no pivoting, kneeling
or squatting. She advised that these restrictions were to be applied for two weeks.
By letter dated December 10, 2012, OWCP requested additional factual and medical
information from appellant. It allotted her 30 days to submit additional evidence and respond to
its inquiries.
Subsequently, appellant submitted reports dated November 28, December 12 and 27,
2012 from Dr. Muhlner who diagnosed knee sprain/strain and reiterated her work restrictions.
Dr. Muhlner indicated that appellant was walking down a hill and felt swelling in the knee.
Later that day, appellant felt pain and burning. She had to continue walking and felt burning in
the knee joint, as well as a pulling sensation coming from the calf.
By decision dated January 24, 2013, OWCP denied the claim on the basis that the
medical evidence failed to establish a causal relationship between the diagnosed conditions and
the implicated employment factors.
On January 30, 2013 appellant requested reconsideration and submitted reports dated
January 14 and 28, 2013 from Dr. Muhlner who reiterated her diagnoses and restrictions. In a
second January 14, 2013 report, Dr. Muhlner indicated that appellant continued to have a
significant amount of anterior knee pain, worse with stairs. Appellant also had medial knee pain
and felt like it gave way when she stepped on a tiny rock. She noted that her knee became stiff
or locked up if she sat for over 10 minutes and had to extend the knee before she got up.
Dr. Muhlner indicated that appellant had a meniscal repair to the right knee seven years ago.
By decision dated May 2, 2013, OWCP denied modification of the January 24, 2013
decision.
On May 16, 2013 appellant requested reconsideration and submitted a May 13, 2013
report from Dr. Muhlner indicating that in her November 28, 2012 report she cited “walking
down the hill” as the mechanism of injury, not repetitive strain, and did not change it throughout
her time seeing appellant. Dr. Muhlner also submitted a January 28, 2013 report and indicated
that she provided an orthopedic specialist opinion on appellant’s diagnosis, which included a

2

possible meniscus or chondral injury which was likely a result of her mechanism of injury. She
stated that because appellant was walking down a hill carrying a heavy bag when she got injured,
and x-rays did not show any significant degenerative disease that could account for the pain, her
possible meniscal tear was likely a result of her work injury.
On June 3, 2013 an OWCP medical adviser reviewed the medical evidence and indicated
that there appeared to be a left knee sprain and found no diagnostic testing in the record or
diagnostic signs upon physical examination that would lead to another specific diagnosis. The
medical adviser indicated that an acute knee sprain was possible from the traumatic incident
described, especially if there was underlying degenerative disease.
By decision dated June 12, 2013, OWCP denied appellant’s request for reconsideration of
the merits finding that she did not submit pertinent new and relevant evidence and did not show
that OWCP erroneously applied or interpreted a point of law not previously considered by
OWCP.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, and that an injury4 was sustained in the performance of duty. These
are the essential elements of each compensation claim, regardless of whether the claim is
predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in a claim for an
occupational disease claim, an employee must submit the following: (1) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; (2) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; and (3) medical
evidence establishing that the diagnosed condition is causally related to the employment factors
identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical evidence. The opinion of the physician must
be based on a complete factual and medical background of the employee, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of

3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define an occupational disease or illness as a condition produced by the work environment
over a period longer than a single workday or shift. 20 C.F.R. § 10.5(q).
5

See O.W., Docket No. 09-2110 (issued April 22, 2010); Ellen L. Noble, 55 ECAB 530 (2004).

6

See D.R., Docket No. 09-1723 (issued May 20, 2010). See Roy L. Humphrey, 57 ECAB 238, 241 (2005);
Ruby I. Fish, 46 ECAB 276, 279 (1994); Victor J. Woodhams, 41 ECAB 345 (1989).

3

the relationship between the diagnosed condition and the specific employment factors identified
by the employee.7
ANALYSIS -- ISSUE 1
The Board finds that appellant did not meet her burden of proof to establish a claim that
federal employment factors caused or aggravated her left knee condition. While appellant
submitted a statement in which she identified the factors of employment that she believed caused
the condition, in order to establish a claim that she sustained an employment-related injury, she
must also submit rationalized medical evidence which explains how her medical condition was
caused or aggravated by the implicated employment factors.8
In her reports, Dr. Muhlner diagnosed left knee sprain/strain and joint pain. She
indicated that appellant was walking down a hill and felt swelling in the knee. Later that day,
appellant felt pain and burning. She had to continue walking and felt burning in the knee joint,
as well as a pulling sensation coming from the calf. On January 14, 2013 Dr. Muhlner indicated
that appellant continued to have a significant amount of anterior knee pain, worse with stairs.
Appellant also had medial knee pain and felt like it gave way when she stepped on a tiny rock.
She noted that her knee became stiff or locked up if she sat for over 10 minutes and had to
extend the knee before she got up. Dr. Muhlner provided the following restrictions: limit
standing/walking to no more than three hours continuously; no climbing; no pivoting, kneeling
or squatting. She failed to provide a rationalized opinion explaining how factors of appellant’s
federal employment, such as repetitive movements of lifting, carrying, standing, walking,
climbing, kneeling and going up and down stairs, caused or aggravated her left knee condition.
The Board has held that the mere fact that appellant’s symptoms arise during a period of
employment or produce symptoms revelatory of an underlying condition does not establish a
causal relationship between appellant’s condition and her employment factors.9 Lacking
thorough medical rationale on the issue of causal relationship, Dr. Muhlner’s reports are
insufficient to establish that appellant sustained an employment-related injury.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
failed to meet her burden of proof to establish a claim.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

7

See O.W., supra note 5.

8

A.C., Docket No. 08-1453 (issued November 18, 2008); Donald W. Wenzel, 56 ECAB 390 (2005); Leslie C.
Moore, 52 ECAB 132 (2000).
9

See Richard B. Cissel, 32 ECAB 1910, 1917 (1981); William Nimitz, Jr., 30 ECAB 567, 570 (1979).

4

LEGAL PRECEDENT -- ISSUE 2
Section 8128(a) of FECA does not entitle a claimant to a review of an OWCP decision as
a matter of right, it vests OWCP with discretionary authority to determine whether it will review
an award for or against compensation.10 OWCP, through regulations, has imposed limitations on
the exercise of its discretionary authority under section 8128(a).11
To require OWCP to reopen a case for merit review under section 8128(a) of FECA, its
regulations provide that the evidence or argument submitted by a claimant must: (1) show that
OWCP erroneously applied or interpreted a specific point of law; (2) advance a relevant legal
argument not previously considered by it; or (3) constitute relevant and pertinent new evidence
not previously considered by it.12 To be entitled to a merit review of an OWCP decision denying
or terminating a benefit, a claimant also must file his or her application for review within one
year of the date of that decision.13 When a claimant fails to meet one of the above standards,
OWCP will deny the application for reconsideration without reopening the case for review on the
merits.14
ANALYSIS -- ISSUE 2
In support of her May 16, 2013 reconsideration request, appellant submitted new medical
reports dated January 28 and May 13, 2013 from Dr. Muhlner who diagnosed possible meniscus
or chondral injury which was likely a result of her mechanism of injury. Dr. Muhlner stated that
because appellant was walking down a hill carrying a heavy bag when she got injured, and
x-rays did not show any significant degenerative disease that could account for the pain, her
possible meniscal tear was likely a result of her work injury. Her opinions directly addressed the
grounds upon which OWCP denied appellant’s claim as it addressed the issue of causal
relationship.
Moreover, an OWCP medical adviser reviewed the medical evidence on June 3, 2013 and
indicated that there appeared to be a left knee sprain. Although she found no diagnostic testing
in the record or diagnostic signs upon physical examination that would lead to another specific
diagnosis, the medical adviser indicated that an acute knee sprain was possible from the
traumatic incident described, especially if there was underlying degenerative disease.
The Board has held that in support of a request for reconsideration, a claimant is not
required to submit all evidence which may be necessary to discharge his or her burden of proof.
He or she need only submit relevant and pertinent evidence not previously considered by
10

5 U.S.C. § 8101 et seq. Under section 8128 of FECA, the Secretary of Labor may review an award for or
against payment of compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a).
11

See Annette Louise, 54 ECAB 783, 789-90 (2003).

12

20 C.F.R. § 10.606(b)(3). See A.L., Docket No. 08-1730 (issued March 16, 2009).

13

Id. at § 10.607(a).

14

Id. at § 10.608(b).

5

OWCP.15 For these reasons, the Board finds that Dr. Muhlner’s reports constitute relevant and
pertinent new evidence not previously considered by OWCP. As it meets one of the standards
for obtaining a merit review of her case, the Board finds that OWCP improperly denied
appellant’s request. Appellant is entitled to a merit review.
The Board will remand the case for a review of the merits. After such further
development of the evidence as might be necessary, OWCP shall issue a de novo decision.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained a left knee condition in the performance of duty causally related to factors of her
federal employment. The Board further finds that OWCP improperly refused to reopen
appellant’s case for further reconsideration of the merits pursuant to 5 U.S.C. § 8128(a).
ORDER
IT IS HEREBY ORDERED THAT the May 2, 2013 decision of the Office of Workers’
Compensation Programs is affirmed and the June 12, 2013 decision is remanded for further
action consistent with this decision of the Board.
Issued: April 9, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

15

See Helen E. Tschantz, 39 ECAB 1382 (1988).

6

